DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-22 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Claim Objections
Claims 5 and 15 objected to because of the following informalities:  Claims 5 and 15 each recite “the high thread / thread is comprised crest portions” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Patent No. 2,103,948) in view of Tropiano (US Patent No. 7,950,200) and Boucher (US Patent No. 6,702,239).
Regarding Claim 1, Jones discloses a molded screw comprising: a sleeve portion (Jones: Annotated Fig. 2; S) adapted to receive a pole; and, a conically shaped shank (Jones: Fig. 2; 7) extending from the sleeve to a lower end of the molded screw, the conically shaped shank further comprising: a high thread (Jones: Fig. 2; 8); and wherein the high thread extends from the sleeve portion to the lower end of the molded screw in a spiral fashion.  
Jones fails to disclose a high thread having recessed portions. However, Tropiano teaches a high thread (Tropiano: Annotated Fig. 10A; H) having recessed portions (Tropiano: Annotated Fig. 10A; R).
Jones and Tropiano are analogous because they are from the same field of endeavor or a similar problem solving area e.g. pole anchoring brackets and mounting poles into a ground surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high thread in Jones with the high thread structure (Tropiano: Col. 7, Ln. 36-53).
Furthermore, Jones fails to disclose a low thread, wherein a high thread and the low thread extend from the sleeve portion to the lower end of the molded screw in an alternating spiral fashion. However, Boucher teaches a high thread (Boucher: Fig. 6-9; 41) and a low thread (Boucher: Fig. 6-9; 43), wherein the high thread and low threads extend from the sleeve portion to the lower end of the molded screw in an alternating spiral fashion
Jones and Boucher are analogous because they are from the same field of endeavor or a similar problem solving area e.g. pole anchoring brackets and mounting poles into a ground surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw in Jones with the low thread from Boucher, with a reasonable expectation of success, in order to provide a low thread that cooperates with a high thread to enhance the penetrating effectiveness of the screw, thereby improving the function of the screw when being inserted into dense or compacted ground (Boucher: Col. 5, Ln. 51-56).
Regarding Claim 2, Jones, as modified, teaches the molded screw of Claim 1 wherein the sleeve portion (Jones: Annotated Fig. 2; S) is further comprised of at least one projection (Jones: Fig. 3-4; 11, 12) configured to fit into a corresponding indentation of a pole.  
Regarding Claim 3, Jones, as modified, teaches the molded screw of Claim 2 wherein the at least one projection (Jones: Fig. 3-4; 11, 12) is further comprised of a side wall, the side wall engageable by the at least one projection such that rotational movement of the pole is transferred to the molded screw.  
Regarding Claim 4, Jones, as modified, teaches the molded screw of Claim 1 wherein the sleeve portion (Jones: Annotated Fig. 2; S) is further comprised of an opening (Jones: Fig. 2; 14).  
Claim 5, Jones, as modified, teaches the molded screw of Claim 1 wherein the high thread (Jones: Fig. 2; 8) is comprised crest portions (Tropiano; Annotated Fig. 10A; C).  
Regarding Claim 6, Jones, as modified, teaches the molded screw of Claim 5 wherein the crest portions (Tropiano; Annotated Fig. 10A; C) alternate with the recessed portions (Tropiano: Annotated Fig. 10A; R), the recessed portions reducing an undercut of the high thread and providing an 12area in which a substance can flow during rotation of the molded screw.  
Regarding Claim 7, Jones, as modified, teaches the molded screw of Claim 1 wherein the high thread (Jones: Fig. 2; 8) is further comprised of a drive flank and a pressure flank.  [Note: The curved lower and upper surfaces of the thread in Jones read on the drive and pressure flanks, respectively.]
Regarding Claim 8, Jones, as modified, teaches the molded screw of Claim 7 wherein the drive flank is positioned on a leading edge of the high thread (Jones: Fig. 2; 8) and the pressure flank is positioned on a trailing edge of the high thread (see claim 7 note).
Regarding Claim 9, Jones, as modified, teaches the molded screw of Claim 8 wherein the drive and pressure flanks are curved to facilitate movement of a substance during drilling into a surface (see claim 7 note).  
Regarding Claim 10, Jones, as modified, teaches the molded screw of Claim 1 wherein the recessed portions (Tropiano: Annotated Fig. 10A; R) are radially aligned along a length of the molded screw.  
Regarding Claim 21, Jones, as modified, teaches the molded screw of Claim 1 wherein the sleeve portion (Jones: Annotated Fig. 2; S) has a non-circular shape to fit into a bottom portion of the pole such that rotational movement of the pole correspondingly rotates the molded screw (Jones: Fig. 3-4).  

    PNG
    media_image1.png
    582
    347
    media_image1.png
    Greyscale

I: Jones; Annotated Fig. 2


    PNG
    media_image2.png
    698
    478
    media_image2.png
    Greyscale

II: Tropiano; Annotated Fig. 10A


Claims 11-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Patent No. 2,103,948) in view of Tropiano (US Patent No. 7,950,200).
Regarding Claim 11, Jones discloses a molded screw comprising: a sleeve portion (Jones: Annotated Fig. 2; S) adapted to receive a pole; and, a conically shaped shank (Jones: Fig. 2; 7) extending from the sleeve to a lower end of the molded screw, the conically shaped shank further comprising a thread (Jones: Fig. 2; 8), the thread extending from the sleeve portion to the lower end of the molded screw in a spiral fashion.  
Jones fails to disclose a thread having recessed portions. However, Tropiano teaches a thread (Tropiano: Annotated Fig. 10A; H) having recessed portions (Tropiano: Annotated Fig. 10A; R). [Note: See the rejection of claim 1 for motivation.]
Claim 12 is rejected, as set forth in the rejection of claim 2.
Claim 13 is rejected, as set forth in the rejection of claim 3.
Claim 14 is rejected, as set forth in the rejection of claim 4.
Claim 15 is rejected, as set forth in the rejection of claim 5.
Claim 16 is rejected, as set forth in the rejection of claim 6.
Claim 17 is rejected, as set forth in the rejection of claim 7.
Claim 18 is rejected, as set forth in the rejection of claim 8.
Claim 19 is rejected, as set forth in the rejection of claim 9.
Claim 20 is rejected, as set forth in the rejection of claim 10.
Claim 22 is rejected, as set forth in the rejection of claim 21.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR L MORRIS/Examiner, Art Unit 3631